336 S.E.2d 682 (1985)
In the Matter of Ralph Clapp ROGERS, Respondent.
No. 859DC699.
Court of Appeals of North Carolina.
December 3, 1985.
*683 Atty. Gen. Lacy H. Thornburg by Associate Atty. Gen. Augusta B. Turner, Raleigh, for the State.
Sp. Counsel Stephen D. Kaylor, Butner, for respondent-appellee.
HEDRICK, Chief Judge.
In its sole assignment of error, the State contends that the trial court erred in removing respondent's "House Bill 95" designation and thereby contravened the requirements of G.S. 122-58.13(b). The State contends that the trial court's order was based on irrelevant considerations. The State argues, more specifically, that the dismissal of the criminal charges against respondent did not affect his "House Bill 95" status. The State argues, also, that the requirements of G.S. 122-58.13(b) may not be sacrificed based upon mere administrative convenience. The thrust of the State's arguments on appeal is that the provisions of "House Bill 95" and, more specifically, G.S. 122-58.13(b) are mandatory and should not be contravened. We agree.
G.S. 122-58.13(b) (Supp.1983) (repealed 1985) provides:
If the respondent was initially committed as the result of conduct resulting in his being charged with a violent crime, including a crime involving an assault with a deadly weapon, and respondent was found not guilty by reason of insanity or incapable of proceeding, 15 days before the respondent's discharge or conditional release the chief of medical services of a public or private mental health facility shall notify the clerk of superior court of the county in which the facility is located of his determination that the respondent is no longer in need of hospitalization. The clerk must then schedule a rehearing to determine the appropriateness of respondent's release under the standards of commitment set forth in G.S. 122-58.8. The clerk shall give notice as provided in G.S. 122-58.11(a). The district attorney of the district where respondent was found not guilty by reason of insanity or incapable of proceeding may represent the State's interest at the hearing.
*684 This section is structured to provide for notice and hearing prior to the release of a respondent who was initially committed after being charged with a violent crime and was found not guilty by reason of insanity or incapable of standing trial. When read in pari materia with G.S. 15A-1001 et seq. (1983) and with reference to the legislative scheme and purpose of G.S. 122-58.8 et seq. (1981 and Supp.1983) (repealed 1985) this section simply creates an additional procedural safeguard for the public while, simultaneously, providing the respondent the opportunity for release afforded others similarly committed. In other words, by providing for notice and hearing, G.S. 122-58.13(b) (Supp.1983) (repealed 1985) balances society's right to be protected from violent crimes against respondent's right to be released when he no longer needs hospitalization. In re Rogers, 63 N.C.App. 705, 306 S.E.2d 510, disc. rev. denied and appeal dismissed, 309 N.C. 633, 308 S.E.2d 716 (1983), appeal dismissed, 465 U.S. 1095, 104 S. Ct. 1583, 80 L. Ed. 2d 117 (1984).
The statutory provisions requiring notice and hearing prior to release from involuntary commitment are mandatory and not merely directive. Id. at 708, 306 S.E.2d at 513. The provisions apply in every case where a respondent was initially committed after a judicial determination of not guilty by reason of insanity or incapacity to stand trial. Further, these provisions remain applicable throughout a respondent's commitment. There is nothing in G.S. 122-58.8 et seq. (1981 and Supp.1983) (repealed 1985) which can reasonably be construed to permit waiver of the provisions of G.S. 122-58.13(b) (Supp.1983) (repealed 1985). Nor should that section be construed to permit waiver or non-compliance with its procedural mandates.
It is presumed that had the legislature intended that the provisions of "House Bill 95" and, more particularly, G.S. 122-58.13(b) (Supp.1983) (repealed 1985) be limited under certain circumstances, it would have expressed such intent. We, therefore, hold that the trial court erred in ruling that the provisions of "House Bill 95" should no longer be applicable to respondent. The order of the trial court is hereby
Vacated.
WHICHARD and JOHNSON, JJ., concur.